Title: To George Washington from Major General John Sullivan, 1 December 1777
From: Sullivan, John
To: Washington, George



Dear General
Camp at Whitemarsh [Pa.] Decemr the 1st 1777

Agreeable to your Excellenceys Commands I have Considered upon the most Suitable place to Canton the Army During the winter The Several places proposed in Councill have their Advantages and Disadvantages but that which has the Least objections ought to be fixed upon The Intention of the Board is to take that Station which will answer best to Cover the Country Refresh the Troops & Discipline the Army & by adding to its numbers by Recruits & otherways prepare it to take the field with vigour Early in the Spring—in order to Determine what place will be most Likely to answer this purpose it will be proper to Consider the Several places proposed with the objections that may Justly be made to Each: The first is The great valley on the other Side Schulkill There it is proposed to Hutt the Army for the winter the Second is to Canton The Troops in Wilmington & its Neighbourhood The Third is to Canton them from Lancaster to Reading.
The first place proposed will Cover the Country west of Schulkill provided Large Detachments are kept near the Schulkill & on the Delaware to prevent the Enemy from making Inroads and Collecting Forage &ca in the Neighbourhood of Darby Chester & Wilmington but in Case the Enemy Should take post with a Large party at Wilmington you must Send a Force Superiour to theirs to Attack them or move a Larg part if not the whole of your Army near that place to prevent them from Foraging & Drawing provisions in which Case your Huts must be forsaken & of Course become useless—one great objection to Hutts is that they are Exeeding unhealthy and are at Best but a miserable Shelter from the Inclemencey of the weather—The mortality among the Hessians at Brunswick Last Spring as well as Common observation will Justify this assertion Should you be Able to Cover the west Side of the Schulkill by adopting the plan it must be by making a Winters Campaign but it is to be Rememberd at the Same time that you Leave Exposed the State of New Jersey and all That part of Pensylvania which Lies on the East of Schulkill and put it in the power of the Enemy to

Render your Communication with the Eastern States across the Delaware very Difficult if not impracticable—The Second post proposed namely Wilmington & its Environs will not only Leave New Jersey & the Eastern part of Pensylvania with most of your Hospitals & Stores Exposed but Even the western part of Pensylvania will be in great Measure Exposed unless you keep a Force near the Schulkill to prevent the Incursions of the Enemy—This will also occasion a Winters Campaign without answering any other purpose but that of Covering part of Maryland & the Delaware States & your Situation will put it in the power of the Enemy Compleatly to Cut off your Communication with all the States East of Schulkill—in addition to those Difficulties There is another of great weight in my mind whic is that Though it is not Easy to Surprize the post it is by no means Impracticable This will necessarily Increase our out Guards & Pickets—& make they Duty of the Soldiers Something Severe—& add to it Mr How by a move of his army up the Schulkil toward yr Stores may compel you to move yr Army as often as he Chuses to repeat the manoeuvre If therefore either of the before mentioned posts are taken a Winters Campaign must be the Consequence This in my opinion ought if possible to be Avoided. The most Warlike Nations in the world both in Ancient & Modern times have Endeavoured to Avoid them Even when they had a Sufficiency of Cloathing for their Troops & were in Climates much more temperate than ours. Experience Convinced them that the gain was by no means Equal to the Loss and though in most Instances whole Provinces have been given up this Consideration has not been thought of Sufficient weight to keep Armies in the Field through the winter Season—The Situation of your Army will be Scarcely Tolerable if placed in the warmest Houses During the winter The whole of them without Watch Coats one half without Blankets & more than a Third without Shoes Stockings or Breeches & many of Them without Jackets Indeed There are Some without Coats & not a few without Shirts—Even the officers in Sundry Instances are Destitute of proper Cloathing Some of them being almost Naked—These Considerations Should Induce us to avoid a Winters Campaign if it may be Done without the Greatest Inconveniencys. The Third place will Leave Exposed The East & West Side of Schulkill near the Enemy & at the Same time Expose New Jersy it will however Cover the Back parts of the Country give opportunity of Recruiting & Disciplining your Army & at the Same time furnish Houses that will Supply the want of Comfortable Cloathing to your Troops & give you & your officers a proper opportunity of Turning your Thought to proper Measures for Regulating your Army & Enabling it to take the field with vigor in the Spring To Secure the Country as much as possible one Brigade Should be placed in New Jersey for the Militia to

Collect to in Case of Invasion & Scouting parties of the Militia Should be Constantly near the Enemy to intercept Small parties from making inroads into that State—at Potsgrove or Reading in Pensylvania Should also be another Brigade or Division for the Same purpose & the Militia of this State Should be Constantly Scouting near the Enemies Lines to keep them from foraging with impunity. This Disposition will Cover your Hospitals & Stores & keep open your Communication with all the States—Though you may in taking the above Situation be under a Necessity of Removing Some Inhabitants who have fled from Philadelphia farther Back into the Country yet this is a much Less Evil than Exposing the Army to be Ruined by the Inclemency of the Season & the want of Cloathing but this may in Some measure be Remedied as the Distance between you & the Enemy will permit you to Canton your Troops in Towns Considerably Back of the Line which marks your Front—I know that there are also objections against this Disposition which have great weight among which is that of Leaving So much Country open to the Enemy but in Every view of the Subject I think this the Least Liable to objections—I cannot help giving it as my opinion if we are to make a Winters Campaign & our force is Deemed Sufficient to Dispute the field with the Enemy after the Seven Virginia Regiments Leave us: that Germantown will be the most proper place for the purpose—as that & Beggars Town will afford Cover for most of the Troops The Several Roads Leading to it may Soon be fortified against a Surprize & Corps Selected to Defend the Houses which will Supply in great measure our want of Numbers. The proximity of our Situation to the Enemy will keep them within Bounds & by keeping a Strong party of Pensylvania Militia on the west of Schulkill and 1 of the Jersy Militia on the east of Deleware their Incurtions into the Country will be totally prevented if a winters Campaign is to be Carried on this will be the most advantageous and Comfortable Quarters for the purpose—but if a winters Campaign is to be avoided The other is to be preferred for the Reasons before assigned. I know that both officers & Soldiers Dread a Winters Campaign The prospect of which Induces our officers to Resign in Such Numbers & prevents privates from Engaging in the Service—With Respect to the post our Army takes previous to Retiring to Winter Quarters I think it immaterial at present for if Mr Howe Declines a general Action no Situation we can Take Either on this or the other Side the Schulkill will Compell him to fight us as he has the Delaware open to furnish him with Supplies and if he is Determined to bring on an Engagement he will Seek out the Army Let their Station be where it will. Dr General the above is Submitted will with All Due Defference & Respect by your Excellenceys most obedt Servt

Jno. Sullivan

